Exhibit 10.3

PROLOGIS, INC.

2020 LONG-TERM INCENTIVE PLAN

LTIP UNIT AWARD AGREEMENT

Name of the Grantee: [                    ] (the “Grantee”)

No. of LTIP Units Awarded: [                    ]

Grant Effective Date: [_____]

RECITALS

A.    The Grantee is an employee of Prologis, Inc. (the “Company”) or a “Related
Company” as defined in the Prologis, Inc. 2020 Long-Term Incentive Plan (as
amended and supplemented from time to time, the “Plan”) and provides services to
Prologis, L.P., through which the Company conducts substantially all of its
operations (the “Partnership”).

B.     Pursuant to the Limited Partnership Agreement of the Partnership (as
amended and supplemented from time to time, the “Partnership Agreement”), the
Company, as general partner of the Partnership, hereby grants to the Grantee a
Full Value Award (as defined in the Plan, referred to herein as an “Award”) in
the form of, and by causing the Partnership to issue to the Grantee, the number
of LTIP Units (as defined in the Partnership Agreement) set forth above (the
“Award LTIP Units”) having the rights, voting powers, restrictions, limitations
as to distributions, qualifications and terms and conditions of redemption and
conversion set forth in this LTIP Unit Award Agreement (the “Agreement”) and in
the Partnership Agreement.

C.    This Award represents the Grantee’s equity award received as part of the
Company’s Bonus Exchange program earned in 20[    ].

D.    Upon the close of business on the Grant Effective Date, the Grantee shall
receive an award of that number of LTIP Units specified above, subject to the
restrictions and conditions set forth herein, in the Plan, and in the
Partnership Agreement.

E.    Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meaning specified in the Plan.

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

1.    Effectiveness of Award. As of the Grant Effective Date, the Grantee shall
be admitted as a partner of the Partnership with beneficial ownership of the
Award LTIP Units by (i) signing and delivering to the Partnership a copy of this
Agreement, (ii) signing, as a Limited Partner, and delivering to the Partnership
a counterpart signature page to the Partnership Agreement (attached hereto as
Exhibit A), and (iii) making a Capital Contribution (as defined in the
Partnership Agreement) to the Partnership, in cash, in the amount of $0.01 per
Award LTIP Unit (the “Per Unit Contribution”). Upon satisfaction of the
foregoing requirements and execution of this Agreement by the Grantee, the
Partnership and the Company, the books and



--------------------------------------------------------------------------------

records of the Partnership maintained by the General Partner shall reflect the
issuance to the Grantee of the Award LTIP Units. Thereupon, the Grantee shall
have all the rights of a Limited Partner (as defined in the Partnership
Agreement) of the Partnership with respect to a number of LTIP Units equal to
the number of Award LTIP Units, subject, however, to the restrictions and
conditions specified in Section 2 below and elsewhere herein. The LTIP Units are
uncertificated securities of the Partnership and upon the Grantee’s request the
General Partner shall confirm the number of LTIP Units issued to the Grantee.

2.    Vesting and Forfeiture of Award LTIP Units.

(a)    Subject to Section 11 hereof, and subsection 4.3 of the Plan, the Award
LTIP Units will vest as to the number of Award LTIP Units, and on the dates, set
forth below (each such date a “Vesting Date”) provided that the Grantee’s
Termination Date has not occurred as of the applicable Vesting Date; provided,
however, that if the Grantee’s Termination Date occurs by reason of death or
Disability any unvested Award LTIP Units shall vest immediately on the
Termination Date (and the Termination Date shall be the “Vesting Date” for
purposes of this Agreement. All Award LTIP Units that are not vested on or
before the Grantee’s Termination Date shall thereupon, and with no further
action and at no cost to the Company, be immediately forfeited by the Grantee
and the Grantee shall have no further rights with respect to such Award LTIP
Units (including the right to vest in such Award LTIP Units). For the avoidance
of doubt, the Award LTIP Units shall not vest solely as a result of the
Grantee’s satisfaction of eligibility conditions for “retirement” or as the
result of the Grantee’s termination of employment or service as a result of
“retirement” (whether as defined in the Plan or for any other purpose).

 

Incremental Number
of Award LTIP Units Vested

  

Vesting Date

                             

               , 201[    ]

                             

               , 201[    ]

                             

               , 201[    ]

(b)    Notwithstanding anything to the contrary set forth in this Agreement,
this Award is subject to the Recoupment Policy set forth in the Prologis
Governance Guidelines as in effect from time to time, any other clawback or
recoupment policies that are adopted by the Company, and the provisions of the
Plan relating to recoupment, misconduct and good standing.

(c)    For purposes of this Award, the Committee shall have the exclusive
discretion to determine Grantee’s Termination Date.

3.    Distributions. The Grantee shall be entitled to receive distributions with
respect to the Award LTIP Units to the extent provided for in the Partnership
Agreement as follows:

(a)    The Award LTIP Units are hereby designated as regular “LTIP Units.”

(b)    The LTIP Unit Distribution Participation Date (as defined in the
Partnership Agreement) with respect to the Award LTIP Units is the Grant
Effective Date.

 

2



--------------------------------------------------------------------------------

(c)    All distributions paid with respect to the Award LTIP Units shall be
fully vested and non-forfeitable when paid, whether or not the Award LTIP Units
have been earned based on performance or have become vested based on continued
employment as provided in Section 2 hereof.

4.    Rights with Respect to Award LTIP Units. Without duplication with the
provisions of Section 4 of the Plan or Section 1.14 of Exhibit K to the
Partnership Agreement, if (i) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (ii) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Stock other than ordinary cash dividends, shall
occur, or (iii) any other event shall occur which, in each case in the judgment
of the Committee, necessitates action by way of adjusting the terms of this
Award, then and in that event, the Committee may take such action, if any, as it
determines to be reasonably required to maintain the Grantee’s rights hereunder
so that they are substantially proportionate to the rights existing under this
Agreement prior to such event, including, but not limited to, substitution of
other awards under the Plan.

5.    Incorporation of the Plan; Interpretation by Committee. This Agreement is
subject in all respects to the terms, conditions, limitations and definitions
contained in the Plan. In the event of any discrepancy or inconsistency between
this Agreement and the Plan, the terms and conditions of the Plan shall control.
The Committee may make such rules and regulations and establish such procedures
for the administration of this Agreement as it deems appropriate. Without
limiting the generality of the foregoing, the Committee may interpret the Plan
and this Agreement, with such interpretations to be conclusive and binding on
all persons and otherwise accorded the maximum deference permitted by law. In
the event of any dispute or disagreement as to interpretation of the Plan or
this Agreement or of any rule, regulation or procedure, or as to any question,
right or obligation arising from or related to the Plan or this Agreement, the
decision of the Committee shall be final and binding upon all persons.

6.    Restrictions on Transfer.

(a)    Except as otherwise permitted by the Committee, none of the Award LTIP
Units granted hereunder nor any of the common units of the Partnership into
which such Award LTIP Units may be converted (the “Award Common Units”) shall be
sold, assigned, transferred, pledged, hypothecated, given away or in any other
manner disposed of, or encumbered, whether voluntarily or by operation of law
(each such action a “Transfer”) and right to Redemption (as defined in the
Partnership Agreement) may not be exercised until such Award LTIP Units have
vested pursuant to Section 2 hereof; provided, however, that Award LTIP Units
may be Transferred prior to such date in accordance with Section 6.5 of the
Plan, so long as the Transferee agrees in writing with the Company and the
Partnership to be bound by all the terms and conditions of this Agreement and
the Partnership Agreement and that subsequent Transfers shall be prohibited
except those in accordance with this Section 6.

 

3



--------------------------------------------------------------------------------

(b)    The right to Redemption may be exercised with respect to Award Common
Units, and Award Common Units may be Transferred to the Partnership or the
Company in connection with the exercise thereof, in accordance with and to the
extent otherwise permitted by the terms of the Partnership Agreement.
Notwithstanding the foregoing, without the consent of the General Partner, the
right to Redemption shall not be exercisable with respect to any Award Common
Units until two (2) years after the Grant Effective Date; provided however, that
the foregoing restriction shall not apply (i) if the right of Redemption is
exercised in connection with a Change in Control (as defined in the Plan) or
(ii) in connection with an LTIP Unit Forced Conversion in connection with a
Capital Transaction as described in the Partnership Agreement.

(c)    Additionally, all Transfers of Award LTIP Units or Award Common Units
must be in compliance with all applicable securities laws (including, without
limitation, the Securities Act (as defined in the Partnership Agreement)) and
the applicable terms and conditions of the Partnership Agreement. In connection
with any Transfer of Award LTIP Units or Award Common Units, the Partnership may
require the Grantee to provide an opinion of counsel, satisfactory to the
Partnership, that such Transfer is in compliance with all federal and state
securities laws (including, without limitation, the Securities Act).

(d)    Any attempted Transfer of Award LTIP Units or Award Common Units not in
accordance with the terms and conditions of this Section 6 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any Award LTIP Units or Award Common Units as a result of any such
Transfer, shall otherwise refuse to recognize any such Transfer and shall not in
any way give effect to any such Transfer of any Award LTIP Units or Award Common
Units.

(e)    This Agreement is personal to the Grantee, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution.

7.    Legend. The books and records of the Partnership or other documentation
evidencing the Award LTIP Units shall bear an appropriate legend or notation, as
determined by the Partnership in its sole discretion, to the effect that such
LTIP Units are subject to restrictions as set forth herein, in the Plan and in
the Partnership Agreement.

8.    Tax Matters; Section 83(b) Election. The Grantee hereby agrees to make an
election to include in gross income in the year of transfer the unvested Award
LTIP Units hereunder pursuant to and in accordance with the requirements of
Section 83(b) of the Code substantially in the form attached hereto as Exhibit B
and to supply the necessary information in accordance with the regulations
promulgated thereunder. The Grantee shall provide a copy of the Section 83(b)
election to the Company.

9.    Withholding and Taxes.

(a)    The Grantee acknowledges that, regardless of any action taken by the
Company or the Partnership or, if different, the Grantee’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on

 

4



--------------------------------------------------------------------------------

account or other tax-related items related to the Award and legally applicable
to the Grantee (“Tax-Related Items”), is and remains the Grantee’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer.

(b)    The Grantee acknowledges and agrees that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of this Award, including, but
not limited to, the grant, vesting or settlement of the Award or the subsequent
disposition of any LTIP Units acquired pursuant to this Award; and (ii) do not
commit to and are under no obligation to structure the terms of the Award to
reduce or eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Grantee is subject to Tax-Related Items
in more than one jurisdiction, the Grantee acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

(c)    Prior to any relevant taxable or tax withholding event, as applicable,
the Grantee agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy any applicable withholding obligations for
Tax-Related Items. If such arrangements are not made by the Grantee by the date
specified by the Company and communicated to the Grantee (and in no event less
than 30 days prior to the Vesting Date), the Grantee authorizes the Company or
its agent to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by deducting such amounts from any cash payments to be made to
the Grantee hereunder or withholding in LTIP Units to be issued hereunder (or,
if applicable, any Common Units into which the LTIP Units are converted or
shares of Stock issued in redemption of such Common Units).

(d)    The Company may withhold or account for Tax-Related Items by considering
the amount that is required by law to be withheld or such other amount
determined by the Company or an affiliate that is not prohibited by law but in
no event more than the maximum U.S. federal, state, local or foreign taxes, as
applicable (including social insurance tax or contributions obligations, if
any). In the event of under-withholding, Participant may be required to pay any
additional Tax-Related Items directly to the applicable tax authority or to the
Company and/or its designated affiliate. If the obligation for Tax-Related Items
is satisfied by withholding in LTIP Units (or other securities pursuant to
paragraph (c)), for tax purposes, Participant is deemed to have been issued the
full number of vested Award LTIP Units (or other applicable securities),
notwithstanding that a number of the LTIP Units (or other applicable securities)
are held back solely for the purpose of paying the Tax-Related Items.

(e)    Finally, Participant agrees to pay to the Company or the Employer,
including through withholding from Participant’s wages or other cash
compensation paid to Participant by the Company and/or the Employer, any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of Participant’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the LTIP Units issuable upon vesting of the Award
LTIP Units, or the proceeds of the disposition thereof, if Participant fails to
comply with Participant’s obligations in connection with the Tax-Related Items.

 

5



--------------------------------------------------------------------------------

10.    Amendment; Modification. This Agreement may only be modified or amended
in a writing signed by the parties hereto, provided that the Grantee
acknowledges that the Plan may be amended or discontinued in accordance with
Section 7 of the Plan, and that this Agreement may be amended or canceled by the
Committee, on behalf of the Company and the Partnership, for the purpose of
satisfying changes in law or for any other lawful purpose, so long as no such
action shall adversely affect the Grantee’s rights under this Agreement without
the Grantee’s written consent. No promises, assurances, commitments, agreements,
undertakings or representations, whether oral, written, electronic or otherwise,
and whether express or implied, with respect to the subject matter hereof, have
been made by the parties which are not set forth expressly in this Agreement.
The failure of the Grantee or the Company or the Partnership to insist upon
strict compliance with any provision of this Agreement, or to assert any right
the Grantee or the Company or the Partnership, respectively, may have under this
Agreement, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.

11.    Change in Control.

(a)    In the event that a Change in Control occurs prior to the Vesting Date,
prior to the date on which any applicable Award LTIP Units have otherwise been
forfeited, and prior to the Grantee’s Termination Date, and either (i) the
Grantee’s Termination Date occurs on or within twenty-four (24) months following
the Change in Control due to termination by the Company or the successor to the
Company or a Related Company which is the Grantee’s employer for reasons other
than Cause or (ii) the Plan is terminated by the Company or its successor upon
or following a Change in Control without provision for the continuation of this
Award to the extent then unvested and outstanding, then the Award LTIP Units (or
to the extent applicable such other award, security or right to payment into
which such Award LTIP Units converted in connection with the Change in Control,
as determined by the parties to such Change in Control), to the extent they have
not otherwise cancelled or forfeited, shall immediately vest and the date of the
vesting shall be the “Vesting Date.” Any Award LTIP Units that vest pursuant to
this paragraph (a) shall be paid in accordance with the terms and conditions of
this Agreement and the terms and conditions of the Plan.

(b)    For purposes of this Section 11, the Grantee’s Termination Date shall be
deemed to have occurred on account of termination by the Company or its
successor (or a Related Company) for reasons other than for Cause if the Grantee
terminates employment after, absent the written consent of the Grantee, (i) a
substantial adverse alteration in the nature of the Grantee’s status or
responsibilities from those in effect immediately prior to the Change in
Control, or (ii) a material reduction in the Grantee’s annual base salary and
target bonus, if any, as in effect immediately prior to the Change in Control.
In any event, if, upon a Change in Control, awards in other shares or securities
are substituted for outstanding Awards pursuant to Section 4 of the Plan (or a
successor provision), and immediately following the Change in Control, the
Grantee becomes employed by the entity into which the Company merged, or the
purchaser of substantially all of the assets of the Company, or a successor to
such entity or purchaser, the Grantee shall not be treated as having terminated
employment for purposes of this Section 11 until such time as the Grantee ceases
to be an employee and/or ceases to provide services to the merged entity or
purchaser (or successor), as applicable.

 

6



--------------------------------------------------------------------------------

(c)    Notwithstanding the foregoing, unless otherwise provided in the Plan or
by the Company in its discretion, the Award LTIP Units and the benefits
evidenced by this Agreement do not create any entitlement to have the Award LTIP
Units or any such benefits transferred to, or assumed by, another company nor to
be exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the stock of the Company or the equity securities of the
Partnership.

12.    Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

13.    Investment Representation; Registration. The Grantee hereby makes the
covenants, representations and warranties set forth on Exhibit C attached hereto
as of the Grant Effective Date. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee. The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Exhibit C
was false when made or have, as a result of changes in circumstances, become
false. The Partnership will have no obligation to register under the Securities
Act any of the Award LTIP Units or any other securities issued pursuant to this
Agreement or upon conversion or exchange of the Award LTIP Units into other
limited partnership interests of the Partnership or shares of Stock.

14.    No Obligation to Continue Employment or Other Service Relationship.
Neither the Company nor any Related Company is obligated by or as a result of
the Plan or this Agreement to continue to have the Grantee provide services to
it or to continue the Grantee in employment and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
Subsidiary to terminate its service relationship with the Grantee or the
employment of the Grantee at any time.

15.    No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.

16.    Status of Award LTIP Units under the Plan. The Award LTIP Units are both
issued as equity securities of the Partnership and granted as a “Full Value
Award” under the Plan. The Company will have the right at its option, as set
forth in the Partnership Agreement, to issue shares of Stock in exchange for
partnership units into which Award LTIP Units may have been converted pursuant
to the Partnership Agreement, subject to certain limitations set forth in the
Partnership Agreement, and such Stock, if issued, will be issued under the Plan.
The Grantee acknowledges that the Grantee will have no right to approve or
disapprove such election by the Company.

 

7



--------------------------------------------------------------------------------

17.    Severability. If any term or provision of this Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or under
any applicable law, rule or regulation, then such provision shall be construed
or deemed amended to conform to applicable law (or if such provision cannot be
so construed or deemed amended without materially altering the purpose or intent
of this Agreement and the grant of Award LTIP Units hereunder, such provision
shall be stricken as to such jurisdiction and the remainder of this Agreement
and the award hereunder shall remain in full force and effect).

18.    Section 409A. If any compensation provided by this Agreement may result
in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (i) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (ii) comply with the provisions of Section 409A, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and to make such
modifications, in each case, without any diminution in the value of the benefits
granted hereby to the Grantee.

19.    Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF MARYLAND.

20.    Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

21.    Notices. Notices hereunder shall be mailed or delivered to the
Partnership at its principal place of business and shall be mailed or delivered
to the Grantee at the address on file with the Partnership or, in either case,
at such other address as one party may subsequently furnish to the other party
in writing.

22.    Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

23.    Successors and Assigns. The rights and obligations created hereunder
shall be binding on the Grantee and his heirs and legal representatives and on
the successors and assigns of the Partnership.

24.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company and its agents
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Award to be executed on the
[    ] day of [            ], 20    .

 

PROLOGIS, inc. By:  

 

  Name:   Title:

 

PROLOGIS, L.P. By: PROLOGIS, INC., Its General Partner

 

By:  

 

  Name:   Title:

Grantee  

 

Name:   Address:  

 

9



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LIMITED PARTNER SIGNATURE PAGE

The Grantee, desiring to become one of the within named Limited Partners of
Prologis, L.P., hereby becomes a party to the Thirteenth Amended and Restated
Agreement of Limited Partnership of Prologis, L.P., as amended through the date
hereof (the “Partnership Agreement”).

The Grantee constitutes and appoints the General Partner, any Liquidator, and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as the Grantee’s true and
lawful agent and attorney-in-fact, with full power and authority in the
Grantee’s name, place and stead to carry out all acts described in
Section 2.4.A(i) and (ii) of the Partnership Agreement, such power of attorney
to be irrevocable and a power coupled with an interest pursuant to Section 2.4.B
of the Partnership Agreement.

The Grantee agrees that this signature page may be attached to any counterpart
of the Partnership Agreement.

 

Signature Line for Grantee:

 

Name:                                      Date:
                                       Address of Grantee:
                                                                             



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF

TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)

OF THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, and Treasury Regulations
Section 1.83-2 promulgated thereunder to include in gross income as compensation
for services the excess (if any) of the fair market value of the property
described below over the amount paid for such property.

 

  1.

The name, address and taxpayer identification number of the undersigned are:

Name: (the “Taxpayer”)

Address:

Social Security No./Taxpayer Identification No.:

Taxable Year: Calendar Year 20[            ].

 

  2.

Description of property with respect to which the election is being made:

The election is being made with respect to [            ] LTIP Units in
Prologis, L.P. (the “Partnership”).

 

  3.

The date on which the LTIP Units were transferred is [        ]. The taxable
year to which this election relates is calendar year 20 [            ].

 

  4.

Nature of restrictions to which the LTIP Units are subject:

 

  (a)

With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

 

  (b)

The Taxpayer’s LTIP Units are subject to risk of forfeiture upon termination of
the Taxpayer’s service relationship prior to vesting.

 

  5.

The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the of the LTIP Units with respect to which
this election is being made was $0.01 per LTIP Unit.

 

  6.

The amount paid by the Taxpayer for the LTIP Units was $0.01 per LTIP Unit.

 

  7.

The amount to include in gross income is $0.



--------------------------------------------------------------------------------

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. The undersigned is the person performing the services in connection
with which the property was transferred.

Dated: [            ], 201[    ]

 

 

Name:



--------------------------------------------------------------------------------

EXHIBIT C

GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES

The Grantee hereby represents, warrants and covenants as follows:

(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):

(i)    The latest Annual Report to Stockholders that has been provided to
stockholders;

(ii)    The Company’s Proxy Statement for its most recent Annual Meeting of
Stockholders;

(iii)    The Company’s Report on Form 10-K for the fiscal year most recently
ended;

(iv)    The Company’s Form 10-Q for the most recently ended quarter if one has
been filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;

(v)    Each of the Company’s Current Report(s) on Form 8-K, if any, filed since
the later of the end of the fiscal year most recently ended for which a Form
10-K has been filed by the Company;

(vi)    The Thirteenth Amended and Restated Agreement of Limited Partnership of
Prologis, L.P., as then amended;

(vii)    The Company’s 2020 Long-Term Incentive Plan; and

(viii)    The Company’s Articles of Incorporation, as then amended.

The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Award LTIP Units shall not constitute an offer of Award LTIP Units until such
determination of suitability shall be made.

(b)    The Grantee hereby represents and warrants that

(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into common units of the Partnership (“Common Units”)
and the potential redemption of



--------------------------------------------------------------------------------

such Common Units for shares of Stock (“Shares”), has such knowledge,
sophistication and experience in financial and business matters and in making
investment decisions of this type that the Grantee (I) is capable of evaluating
the merits and risks of an investment in the Partnership and potential
investment in the Company and of making an informed investment decision, (II) is
capable of protecting his or her own interest or has engaged representatives or
advisors to assist him or her in protecting his or her interests, and (III) is
capable of bearing the economic risk of such investment.

(ii)     The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.

(iii)    The LTIP Units to be issued, the Common Units issuable upon conversion
of the LTIP Units and any Shares issued in connection with the redemption of any
such Common Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, Common Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.



--------------------------------------------------------------------------------

(iv) The Grantee acknowledges that (A) neither the LTIP Units to be issued, nor
the Common Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or Common
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and Common Units
and (E) neither the Partnership nor the Company has any obligation or intention
to register such LTIP Units or the Common Units issuable upon conversion of the
LTIP Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the Common Units
for Shares, the Company currently intends to issue such Shares under the Plan
and pursuant to a Registration Statement on Form S-8 under the Securities Act,
to the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the Common Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the Common Units issuable upon conversion of the LTIP Units
for an indefinite period of time.

(v)     The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.

(vi)     No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).

(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.

(d)    The Grantee hereby agrees to make an election under Section 83(b) of the
Code with respect to the LTIP Units awarded hereunder, and has delivered with
this Agreement a completed, executed copy of the election form attached to this
Agreement as Exhibit B. The



--------------------------------------------------------------------------------

Grantee agrees to file the election (or to permit the Partnership to file such
election on the Grantee’s behalf) within thirty (30) days after the Award of the
LTIP Units hereunder with the IRS Service Center at which such Grantee files his
or her personal income tax returns.

(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.

(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.